Citation Nr: 1205200	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-21 395	)	DATE
	)
	)


THE ISSUE

Whether the June 1973 decision of the Board of Veterans' Appeals denying service connection for recurrent dislocation of the right shoulder should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1970.  This matter comes to the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 7111 (West 2002), pursuant to a March 2010 motion by the moving party alleging CUE in a June 1973 decision, wherein the Board found that service connection was not warranted for recurrent dislocation of the right shoulder.


FINDINGS OF FACT

1.  By a decision entered June 1973, the Board found that service connection was not warranted for recurrent dislocation of the right shoulder.  

2.  The June 1973, Board decision was not supported by the evidence then of record, was not consistent with the applicable law and regulations existing at that time, and contains an error which, had not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The June 1973 Board decision denying service connection for recurrent dislocation of the right shoulder contained CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The provisions of the VCAA are not, however, applicable to a claim of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  However, a final Board decision may be revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a).  The United States Court of Appeals for Veterans Claims (Court) propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994).

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999).  Under 38 U.S.C.A. § 7111(a), a Board decision is subject to revision on the grounds of CUE.  In order for there to be a valid claim of [CUE], there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 38 C.F.R. § 20.1403(a) (upheld in Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-97 (Fed. Cir 2000), cert. denied, 532 U.S. 973 (2001)).

The Court has also stated that CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).

At the time of the June 1973 Board decision, the pertinent law for service connection stated that for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty . . . the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter[.]  38 U.S.C. 310 (1970).  A preexisting injury or disease will be considered to have been aggravated . . . where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. 353 (1970).  

With respect to soundness on entry, the pertinent law indicated that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C. § 311 (1970).

The Board issued a decision dated June 1973, which denied entitlement to service connection for recurrent dislocation of the right shoulder.  In finding that service connection was not warranted, the Board noted that the Veteran conceded that he dislocated his right shoulder prior to service, and that the evidence did not show aggravation of the preexisting disability.  On this basis, the claim for service connection for recurrent dislocation of the right shoulder was denied.

In March 2010, the Veteran's attorney submitted a motion on the Veteran's behalf for revision of the June 1973 Board decision on the basis of CUE, arguing that the Board did not properly apply the laws and regulations in effect at the time by not discussing whether the presumption of soundness had been rebutted, and that its finding that there was no increased in the preexisting disability as a result of service was not supported by the evidence then of record.

The evidence of record at the time of the June 1973 Board decision included the Veteran's service treatment records and the February 1973 VA examination report.  This evidence essentially reflects that at his January 1970 service entrance examination, no disability or defect of the right shoulder was found on physical examination.  In August 1970, the Veteran reported that he first dislocated his shoulder 3 years prior to service entrance; at present, his shoulder could be both involuntarily and voluntarily dislocated.  Chronic recurrent anterior dislocation of the right shoulder was diagnosed, and found to have existed prior to service.  The Medical Board found in September 1970, consistent with the August 1970 report of medical examination, that due to the Veteran's chronic recurrent anterior dislocation of the right shoulder, which had existed prior to service and was not permanently aggravated by service, he should be medically discharged from service.  The February 1973 VA examination report also found that the Veteran's shoulder could be voluntarily dislocated with only slight provocation, and at a position of abduction at 90 degrees, it would involuntarily dislocate; recurrent dislocation of the right shoulder was diagnosed.  

The lay evidence of record at the time of the June 1973 decision includes the Veteran's statements on his March 1973 notice of disagreement and April 1973 VA Form 9 that recurrent dislocation of his right shoulder did not occur until February 1970 when he encountered a confidence course during basic training, the shoulder dislocated, and it was forced back into its socket by a unit medic.

After thorough review, the Board finds that the June 1973 decision contained CUE.  The Board's analysis indicated that the Veteran conceded that he dislocated his right shoulder prior to service, and that the evidence did not show aggravation of the preexisting disability.  However, while the Veteran may have conceded that he injured his right shoulder prior to service, he also stated that he had no residual disability in the period between that injury and his service entrance, citing to several extracurricular activities in which he successfully engaged.  Because the Veteran's January 1970 service entrance examination did not reflect evidence of a right shoulder disability, the evidence had to be clear and unmistakable that the disability found by the Medical Board preexisted service.  

In this case, the evidence as to such a preexisting disability is not clear and unmistakable.  The Veteran reported that he sustained an injury in 1967, was treated for approximately three weeks, and then resumed several physical activities to include swimming.  The January 1970 examination, which was thorough enough to find physical disabilities of the Veteran's vision, feet, and knees, did not find a defect in the right shoulder.  The August 1970 treatment record indicated that the Veteran had experienced recurrent right shoulder dislocation since the initial injury in 1967, but does not specify whether that recurrent dislocation was prior to service, or since February 1970 when the Veteran reported he dislocated the shoulder on a confidence course.  The September 1970 Medical Board report stated that the Veteran's right shoulder condition existed prior to service, but it conflicts with the Veteran's 1970 and 1973 lay statements as to his sound condition, and the January 1970 service entrance examination's finding of no right shoulder defect or disability.  That there is evidence to weigh on each side of the argument shows that the evidence is neither clear nor unmistakable.  As the required clear and unmistakable evidence to rebut the presumption of soundness was not of record, the Board committed CUE when it found that the Veteran's right shoulder disability preexisted service.

As to the Veteran's attorney's second argument, that the Board committed CUE in finding that the evidence then of record showed no increase in the preexisting disability as a result of service, the June 1973 decision's characterization of the Veteran's claim as one of aggravation on the basis of preexisting disability was error, and its downstream discussion of whether there was an increase in a preexisting disability was part of that error.  Had the Veteran been considered sound on entry in the June 1973 decision, the laws and regulations as they pertain to aggravation would not have been part of the analysis on the merits; the issue on appeal, instead, would have been whether the right shoulder disability found at the February 1973 VA examination was related to the Veteran's military service.  

Given the record at the time of the June 1973 decision, the Board finds that the evidence supports such a nexus.  The Veteran was sound on entry in January 1970, and the first documented treatment for recurrent right shoulder dislocation, which the Veteran reported began in February 1970, are dated in August 1970.  The remainder of the service treatment records reflect that the disability of the right shoulder dislocation, as both recurrent and involuntary, onset during service.  Coupled with the February 1973 VA examination report, which is the only post-service documentation of record dated prior to the June 1973 Board decision, the evidence of record in June 1973 showed an in-service injury, a disability diagnosed on examination during the appeal period, lay evidence of continuity of symptomatology from service through the date of the Veteran's claim for benefits, and no evidence of intercurrent injury.  As such, the evidence at the time of the June 1973 Board decision supported a grant of service connection for recurrent dislocation of the right shoulder.

Error has been identified error in the Board's June 1973 decision that would have manifestly changed the outcome, had it not been committed.  For these reasons, the Board finds that CUE existed in the June 1973 decision, and the motion for reversal or revision of the June 1973 Board decision denying service connection for recurrent dislocation of the right shoulder on the grounds of CUE must be granted.


ORDER

The motion for reversal or revision of the June 1973 Board decision denying service connection for recurrent dislocation of the right shoulder on the grounds of CUE is granted, subject to the applicable regulations concerning the payment of monetary benefits.



                       ____________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



